DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities.  Appropriate correction is required.
For Claim 13, “N is a the number of candidate time positions” should probably be corrected to ---N is the number of candidate time positions---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 5, 11, 18, and 24, these claims seem to require sending the beam index to the terminal device in a band adjacent to the band occupied by the SSB, but also that the beam index be 
For Claims 11 and 24, “the PSS” and “the SSS” lack antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 14, 15, 17, 28, 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al. (US 2018/0324022).
For Claims 1 and 14, Sheng teaches a signal transmission method and a network device comprising a transceiver (see paragraph 48), the method comprising: 
sending, by a network device, a synchronous signal (SS) block index to a terminal device, the SS block index being used for indicating a target time position where the network device sends an SS block (see paragraph 96: time index, beam index, SSB); and 
sending, by the network device, a beam index of the SS block to the terminal device, the beam index being used for indicating a beam through which the network device sends the SS block (see paragraph 96).
For Claims 7 and 20, Sheng teaches a signal transmission method and a terminal device comprising a transceiver (see paragraph 49), the method comprising: 

receiving, by the terminal device, a beam index of the SS block from the network device, the beam index being used for indicating a beam through which the network device sends the SS block (see paragraph 96).
For Claims 4, 10, 17, and 23, Sheng teaches the method, wherein sending, by the network device, the beam index of the SS block to the terminal device comprises: 
sending, by the network device, the beam index to the terminal device in at least one of two bands adjacent to a band occupied by the SS block (see Figure 4: FDM case, hybrid case, paragraphs 77, 96), 
wherein the two bands adjacent to the band occupied by the SS block have the same bandwidth (see Figure 7: FDM case, hybrid case).
For Claims 5, 11, 18, and 24, Sheng teaches the method, wherein sending, by the network device, the beam index to the terminal device in the at least one of the two bands adjacent to the band occupied by the SS block comprises: 
sending, by the network device, the beam index to the terminal device on at least one of time-domain symbols occupied by the SS block in the at least one of the two bands adjacent to the band occupied by the SS block (see paragraph 96, Figure 4: beam index in PBCH), 
wherein the at least one of time-domain symbols comprises at least one of the following: 
at least one of time-domain symbols occupied by the PBCH in the SS block, a time-domain symbol occupied by a primary synchronous signal (PSS) in the SS block or a time-domain symbol occupied by a secondary synchronous signal (SSS) in the SS block (see paragraph 96, Figure 4: SSB contents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0324022) as applied to claims 1, 2, 7, 8, 14, 15, 20, and 21 above, and further in view of Cheng et al. (US 2018/0302135).
For Claims 3, 9, 16, and 22, Sheng further teaches the method, wherein the SS block comprises a physical broadcasting channel (PBCH), and the beam index is carried in the PBCH (see paragraph 96, Figure 4: PBCH, beam index, SSB examples).
Sheng as applied above is not explicit as to, but Cheng teaches an information field of the PBCH (see paragraphs 31, 38).
.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0324022) as applied to claims 1 and 14 above, and further in view of Jiang et al. (US 2021/0153250).
For Claims 6 and 19, Sheng as applied above is not explicit as to, but Jiang teaches the method, before sending, by the network device, the SS block index to the terminal device, further comprising: 
monitoring, by the network device based on M candidate time positions for the SS block, whether a carrier in an unlicensed band is idle (see abstract, paragraphs 28, 30: LBT based on candidate positions); and 
determining, by the network device according to a monitoring result, the target time position in the M candidate time positions (see abstract, paragraphs 28, 30 and also paragraphs 4 and 74-75: at least two candidates, SSB sent based on results of LBT).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the listen before talk procedure as in Jiang when implementing the method of Sheng in an unlicensed channel. The motivation would be to avoid disrupting communications among other devices using the unlicensed band.

Claims 12, 13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0324022) as applied to claims 7 and 20 above, and further in view of Oh et al. (US 2020/0359427) and Jiang et al. (US 2021/0153250).
For Claims 12 and 25, Sheng as applied above is not explicit as to, but Oh teaches the method, further comprising: 
determining, by the terminal device, M candidate time positions for the SS block, the M candidate time positions being at least part of L candidate time positions for the SS block and the L candidate time positions being all candidate time positions in a single transmission period of the SS block (see paragraphs 121, 123-124: total number of candidates depends on subcarrier spacing, determining candidate times where SSBs are transmittable); and 
performing, by the terminal device, signal reception on a carrier based on the M candidate time positions, to acquire the SS block sent at the target time position in the M candidate time positions (see paragraphs 120, 123-124: detection at multiple target time positions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine candidate time positions as in Oh when implementing the method of Sheng. The motivation would be to conserve resources by performing detection as appropriate times.
The references as applied above are not explicit as to, but Jiang teaches using an unlicensed band (see abstract, paragraphs 28, 30, 105-106).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an unlicensed band as in Jiang when implementing the method of Sheng. The motivation would be to improve throughput by making use of unlicensed spectrum when available.
For Claim 13, Sheng as applied above is not explicit as to, but Oh as modified by Jiang above further teaches method, wherein performing, by the terminal device, signal reception on the carrier in the unlicensed band based on the M candidate time positions comprises: sequentially detecting the SS block at each of the M candidate time positions on the carrier in the unlicensed band until the SS block is acquired at N candidate time positions or until the SS block is detected at the last candidate time position in the M candidate time positions, wherein N is a the number of candidate time positions 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform detection as in Oh when implementing the method of Sheng. The motivation would be to ensure the acquisition of information needed for the initial access procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 2019/0208550) teaches an SSB structure. Kim et al. (US 2019/0159203) teaches beam sweeping SSBs. Ly et al. (US 2018/0310262) teaches SSB bursts including time information, beam indices. Choi et al. (US 2020/0153672) teaches beam sweeping SSBs including time index information. Li et al. (US 2019/0273550) teaches SSBs in which a PBCH includes a beam index and time index.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/28/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466